Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Oct. 4, 2019. Claims 81-106 are pending and currently examined. 

Claim Objection
Claims 82, 88, 98 and 100 are objected to for reciting abbreviations in the claim set without spelling them out the first time they appear. E.g., claim 82 recites abbreviations PSMA, PSCA, ROR1, WT1 and CSP, claim 88 recites STING, MPLA, EMD1201081, MGN1703, G100, and DMXAA, etc.
Applicant is required to make proper corrections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 88 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 88 contains trademark/trade names “Motolimod, EMD1201081, imiquimod, MGN1703, G100, Entolimod, Hiltonol”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the specification teaches that Exemplary vaccine adjuvants, include any kind of Toll-like receptor ligand or combinations thereof (e.g. CpG, Cpg-28 (a TLR9 agonist), Polyriboinosinic polyribocytidylic acid (Poly(I:C)), a-galactoceramide, MPLA, Motolimod (VTX-2337, a novel TLR8 agonist developed by VentiRx), IMO-2055 (EMD1201081), TMX-101 (imiquimod), MGN1703 (a TLR9 agonist), G100 (a stabilized emulsion of the TLR4 agonist glucopyranosyl lipid A), Entolimod (a derivative of Salmonella flagellin also known as CBLB502), Hiltonol (a TLR3 agonist), and Imiquimod, and/or inhibitors of heat-shock protein 90 (Hsp90), such as 17-DMAG (17-dimethylaminoethylamino-17-demethoxygeldanamycin). See e.g. [0157]. According to the teaching, it is not clear what the exact structures of the recited products are. 


Allowable Subject Matter
The claims are drawn to methods or products for boosting an immune response against a vaccine antigen, comprising administering to a subject receiving the vaccine antigen nanoparticles encapsulating a polynucleotide encoding a TCR that specifically recognizes the vaccine antigen, with the nanoparticles further containing surface anti-CD4 or anti-CD8 antibodies or binding fragment thereof. 
The closest prior art references identified are those teaching gene transfer of nucleotide encoding antigen-specific TCR into T-cells in vitro, and administration of transfected/transduced T-cells expressing the exogenous TCR to subjects for immunotherapy. See for example: 
Stauss et al. WT1-specific T cell receptor gene therapy: Improving TCR function in transduced T cells. Blood Cells, Molecules, and Diseases 40 (2008) 113–116.   

Conclusion
Claim 88 is rejected. 
Claims 82, 88, 98 and 100 are objected to.
Claims 81, 83-87, 89-97, 99 and 101-106 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648